                                                        U.S. Department of Justice
[Type text]
                                                        United States Attorney
                                                        Southern District of New York
                                                        86 Chambers Street, 3rd Floor
                                                        New York, New York 10007
                                12/8/2020
                                                        December 7, 2020
VIA ECF
The Honorable Robert W. Lehrburger
United States Magistrate Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

        Re:     Int’l Refugee Assistance Project, Inc. v. U.S. Citizenship and Immigration Services,
                No. 20-cv-4284 (RWL)

Dear Judge Lehrburger:

        This Office represents U.S. Citizenship and Immigration Services (“USCIS”) in the above-
referenced matter brought pursuant to the Freedom of Information Act (“FOIA”), 5 U.S.C. § 552
et seq. We write respectfully to request an adjournment of the briefing schedule for cross-motions
for summary judgment, and to propose that the parties provide a status update by January 8, 2021,
as to how the parties intend to proceed.1

The Basis for USCIS’s Request

        USCIS makes this request due to facts newly discovered during the course of preparing its
motion papers, currently due on December 9, 2020. As the Court is aware, Plaintiff International
Refugee Assistance Project (“IRAP” or “Plaintiff”) represents an individual seeking refugee
admission to the United States, and IRAP seeks its client’s refugee application file from a database
called the Worldwide Refugee Admissions Processing System (“WRAPS”), which is a system
owned and maintained by the United States Department of State (“DOS”).2 As set forth in the
parties’ August 24, 2020 joint letter, see Dkt. No. 18, USCIS believed that DOS had processed the
entire WRAPS file and released all non-exempt portions of that file to IRAP, thus mooting IRAP’s
FOIA action against USCIS. See Crooker v. United States Dep’t of State, 628 F.2d 9, 10 (D.C. Cir.
1980) (per curiam) (“The Freedom of Information Act does not require that the agency from which
documents are requested must release copies of those documents when another agency possessing
the same material has already done so.”); Williams & Connolly v. Sec. & Exch. Comm’n, 662 F.3d


1
 USCIS has received two modest extensions of the summary judgment briefing schedule for reasons
unrelated to the current request, specifically, the undersigned had numerous competing deadlines in other
matters.
2
  In February 2018, Plaintiff submitted identical FOIA requests to DOS and USCIS seeking its client’s
WRAPS file. Although DOS maintains the WRAPS database, and Plaintiff had submitted a FOIA request
to DOS seeking the identical records it seeks from USCIS, Plaintiff did not name DOS as a defendant in
this litigation or administratively appeal DOS’s response until November 20, 2020.
          Page 2 of 3




1240, 1243 (D.C. Cir. 2011) (“[A]n agency has no obligation to release documents to a requester
when another agency has already given the same requester the same documents.”).

        During the course of USCIS’s investigation in preparation of its motion papers, USCIS
discovered on December 4, 2020 that DOS inadvertently did not process the entire WRAPS file,
as certain records were missed apparently due to an error in transferring IRAP’s client’s WRAPS
file between different offices within DOS for FOIA review and production. DOS has now
identified the missed files, and is working to process and release those records as expeditiously as
possible. Once DOS processes the remaining files and produces any non-exempt portions, USCIS
believes that IRAP will have the entire WRAPS file it seeks in response to its FOIA request that
is the subject of this litigation, but for any records that are protected by one or more FOIA
exemptions.3 It is USCIS’s position that, upon completion of DOS’s supplemental production,
Plaintiff’s FOIA action against USCIS will be moot and the Court will no longer have subject
matter jurisdiction over this action. See Crooker, 628 F.2d at 10 (affirming that FOIA action was
moot because “the State Department is not required to release documents that appellant has already
received from the FBI”); Williams & Connolly, 662 F.3d at 1243-44 (“Because the Department of
Justice already turned over to Williams & Connolly eleven sets of notes [that Williams & Connolly
sought from the SEC], the controversy is moot with respect to those documents.”). To the extent
IRAP will not voluntarily dismiss this action once the remaining non-exempt records are released,
USCIS intends to move to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(1).

        IRAP will not be prejudiced by the requested one-month adjournment. The purpose of the
adjournment is to provide IRAP with the very records it seeks in this litigation—a much faster and
more efficient method than awaiting briefing and a ruling from this Court.4 Additionally, IRAP
cannot credibly claim prejudice from the modest delay, as it waited well over a year to bring this
FOIA lawsuit after USCIS had finally denied its appeal administratively,5 and IRAP did not pursue
its FOIA request seeking the identical records from DOS, the agency that owns and maintains the
relevant (WRAPS) database, until months after this litigation began. This request is not, as IRAP
contends, a “last-minute request apparently in the hopes of mooting the case,” but rather a good-
faith effort by the government to provide a complete response to the FOIA request by the agency
responsible for the database that maintains the requested records. The requested additional time
will undoubtedly conserve the Court’s and the parties’ resources, as it may obviate the need for
briefing or at least narrow the issues in dispute.



3
 IRAP did not appeal DOS’s response to its FOIA request until November 20, 2020, and DOS’s FOIA
office and this Office did not become aware of the appeal until today. In its administrative appeal to DOS,
IRAP challenged the completeness of the production and certain withholdings. IRAP’s principal
challenge—the completeness of the production—should be obviated by DOS’s anticipated production.
4
 Separate from this FOIA litigation, IRAP’s client had filed a Request for Review (“RFR”) of the initial
denial of his refugee application. USCIS has overturned the initial denial and issued IRAP’s client a
conditional approval for refugee resettlement, pending all necessary medical and security clearances and
other required procedures. IRAP had sought the requested documents as part of its client’s RFR.
5
 Plaintiff’s appeal to USCIS was finally denied on March 13, 2019. IRAP did not file the instant lawsuit
until June 5, 2020.
          Page 3 of 3




IRAP’s Position

        Plaintiff does not consent to Defendant’s proposed adjournment of the summary judgment
briefing schedule. Defendant makes this last-minute request apparently in the hopes of mooting
this case at some unspecified time in the future, based on a legal theory that Plaintiff has contested
since the parties jointly proposed the original briefing schedule in August. See Joint Letter dated
Aug. 24, 2020, ECF No. 18, at 2. Among other things, Defendant has never suggested that the
State Department will produce documents free of claims of exemptions, Plaintiff seeks
Defendant’s records, and this case involves a recurring issue for Plaintiff, which provides legal
services to refugees: Defendant’s refusal to make available under the FOIA its records of the
refugee applications it is adjudicating. Plaintiff consented to Defendant’s two previous requests to
extend the briefing schedule on defense counsel’s representations that she was seeking only modest
modifications to accommodate her own conflicting obligations. Nothing prevents Defendant from
seeking leave to file a supplemental brief should events after February 5, 2021, when Defendant
is due to file its brief in opposition and reply, warrant it.

         Plaintiff also does not consent to a change to the agreed-upon sequence of summary
judgment motions, a sequence that is sensible given that there has, as yet, been no discovery and
it is Defendant’s burden to establish the reasonableness of its search and the validity of any claimed
exemptions. See U.S. Dep’t of Justice v. Tax Analysts, 492 U.S. 136, 142 n.3 (1989); 5 U.S.C. §
552(a)(4)(B); Carney v. U.S. Dep’t of Justice, 19 F.3d 807, 812 (2d Cir. 1994).

                                              *   *   *
        Accordingly, in the interest of judicial economy and conservation of resources, USCIS
proposes that the parties update the Court by January 8, 2021. The additional time will give the
parties an opportunity to determine if motion practice is necessary based on the changed
circumstances. To the extent motion practice is still necessary, the additional time will permit the
motions to be based on the full and current set of facts.

       We thank the Court for its consideration.

                                               Respectfully submitted,

                                               AUDREY STRAUSS
                                               Acting United States Attorney for the
                                               Southern District of New York

                                           By: /s/ Danielle J. Levine
                                               DANIELLE J. LEVINE
                                               Assistant United States Attorney
                                               Tel.: (212) 637-2689
                                               E-mail: danielle.levine@usdoj.gov


cc:    Counsel of Record
Defendant's request is granted to the extent that the parties shall provide a status report to the
Court as of January 8, 2020.

The summary judgment briefing scheduled will now be as follows:

USCIS’s Motion for Summary Judgment: January 22, 2021

Plaintiff’s Cross-Motion and Opposition Brief: March 3, 2021

USCIS’s Opposition and Reply Brief: March 24, 2021

Plaintiff’s Reply Brief: April 14, 2021




                                                             12/8/2020
